Cobb, P. J.
1. “Points made in a petition for certiorari not verified by the answer of the trial judge present nothing for determination either by the superior or the Supreme Court.” Little v. Fort Valley, 123 Ga. 503.
2. When an answer to a petition for certiorari does not verify an allegation in the petition that there was a final judgment rendered, and no steps are taken to perfect the answer, neither the superior court nor the Supreme Court can properly undertake to pass on the merits of the assignments of error made in the petition. Jessey v. Dean, 122 Ga. 371.

Judgment in each case affirmed.


All the Justices concur.